 Case 3:20-cv-00290-NJR Document 20 Filed 07/13/20 Page 1 of 2 Page ID #77


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTHONY WILLIAMS,

                     Plaintiff,

 v.                                          Case No. 20-cv-290-NJR

 SCOTT THOMPSON, et al.,

                     Defendants.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court for case management purposes. Percy Myers and

Nurse Billie were issued waivers of summons on May 11, 2020 (Doc. 10). On May 13,

2020, they returned those waivers, and their Answers were due July 10, 2020 (Docs. 13

and 14). As of this date, the defendants have failed to move, answer, or otherwise plead

in response to the Complaint.

      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. Fed. R. Civ. P.

55(a). Accordingly, the Court ORDERS as follows:

      (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against
             Defendants Percy Myers and Nurse Billie in accordance with Federal
             Rule of Civil Procedure 55(a).

      (2)    Plaintiff is ORDERED to move for default judgment against
             Defendants on or before August 3, 2020, in accordance with Federal
             Rule of Civil Procedure 55(b).

      (3)    If Plaintiff fails to move for default judgment as set forth in this
             Order, this entire action will be dismissed as to Defendants Percy
             Myers and Nurse Billie for failure to prosecute and/or failure to

                                     Page 1 of 2
Case 3:20-cv-00290-NJR Document 20 Filed 07/13/20 Page 2 of 2 Page ID #78


          comply with an order of the Court.

    (4)   The Clerk of Court is DIRECTED to transmit a copy of this Order
          and the entry of default to Plaintiff and to Defendants Percy Myers
          and Nurse Billie.

    IT IS SO ORDERED.

    DATED: July 13, 2020


                                           s/ Nancy J. Rosenstengel
                                           NANCY J. ROSENSTENGEL
                                           Chief U.S. District Judge




                                  Page 2 of 2
